                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                              No. 5:15-CR-82-1H
                              No. 5:17-CV-175-H

    TREMAYNE ALLEN MCNEILL,           )
                                      )
         Petitioner,                  )
                                      )
                                      )
         v.                           )
                                                         ORDER
                                      )
                                      )
    UNITED STATES OF AMERICA,         )
                                      )
         Respondent.                  )



        This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #63, #70]. The government filed

a motion to dismiss.        [DE #72].     Petitioner, proceeding pro se,

filed a response.      [DE #75].   Petitioner then filed a second motion

to amend his § 2255 motion, requesting relief pursuant to Rehaif

v. United States, 139 S. Ct. 2191 (2019).          [DE #79].     Petitioner’s

motions to amend, [DE #70 and DE #79], are hereby granted, and the

contents are considered herein. 1           Counsel was appointed under

Standing Order 20-SO-2, and petitioner was provided thirty days to

file a supplemental response to the government’s motion to dismiss.

[DE #80].      Petitioner, through counsel who represented him at



1 In both his supplemental response to the government’s motion to dismiss and
in his sur-reply, petitioner, through counsel, has filed a notice of withdrawal
of Rehaif argument outlined in DE #79. [DE #81 at 12 and #94 at 2].



          Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 1 of 7
sentencing 2,       filed    a     supplemental      response.          [DE   #81].    The

government’s motion for extension of time to file a response, [DE

#92], is hereby GRANTED, and government’s reply to petitioner’s

supplemental response, [DE #93], is considered timely filed by

this court.     Petitioner, through counsel, has filed a sur-reply to

the government’s response.               [DE #94].     Petitioner has additionally

filed a motion for disposition pursuant to Fed. R. Civ. P. 16,

which is addressed by the contents herein.                    [DE #76].       This matter

is ripe for adjudication.

                                         BACKGROUND

      On November 9, 2015, pursuant to a signed Memorandum of Plea

Agreement, petitioner pled guilty to possession with intent to

distribute      a       quantity    of     marijuana    and    a   quantity      of   3,4-

methylenedioxymethcathinone (molly), and aiding and abetting, in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count One);

maintaining         a     place      for     the     purpose       of     manufacturing,

distributing, and using controlled substances, in violation of 21

U.S.C. § 856(a)(1) (Count Two); and possession of a firearm by a

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (Count

Three).




2 After filing a response to the government’s motion to dismiss, counsel moved

to withdraw, [DE #82], and this motion was granted, directing the Federal Public
Defender to appoint new counsel for petitioner. [DE #84]. Additional counsel
filed a notice of appearance. [DE #85].

                                              2

          Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 2 of 7
        At    petitioner’s    sentencing     hearing   on   November   9,   2016,

petitioner was found to be subject to an enhanced penalty under 18

U.S.C. § 924(e)(1) of the Armed Career Criminal Act (“ACCA”).

Instead of a maximum term of imprisonment of ten years on Count

Three, petitioner was subject to a minimum term of imprisonment of

fifteen years under the ACCA.                [PSR at ¶ 80]; see 18 U.S.C.

§§ 922(g) and 924(a)(2)].           Although the PSR indicated petitioner

qualified as a career offender under the United States Sentencing

Guidelines (“USSG”) § 4B1.1(b), the court sustained petitioner’s

objection to this designation. The court found the guideline range

to be 180-188 months because of the statutory minimum associated

with the ACCA.        Petitioner was sentenced by this court to a total

term of imprisonment of 180 months on Counts One, Two, and Three,

to run concurrently.          Petitioner did not appeal.

        On April 10, 2017, petitioner filed a motion to vacate under

28 U.S.C. § 2255, arguing he was erroneously sentenced under the

ACCA, [DE #63]; that counsel rendered ineffective assistance in

failing to object to his erroneous ACCA designation, [DE #70]; and

that he should be afforded relief pursuant to Rehaif 3, [DE #79].




3   As noted supra, this claim pursuant to Rehaif is withdrawn.

                                         3

             Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 3 of 7
                            COURT’S DISCUSSION

     I.      Petitioner’s Motion for disposition pursuant to Fed. R.
             Civ. P. 16
     Petitioner moved the court for a status update as to his

§ 2255 motion, [DE #76], and to the extent his § 2255 is resolved

herein, this motion is DENIED AS MOOT.

     II.     Petitioner’s Motion to Vacate

             a. Standard of Review

     To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).       First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.           Id. at 687-88.     In making this

determination,     there   is   a   strong    presumption    that   counsel’s

conduct was “within the wide range of reasonable professional

assistance.”     Id. at 689 (citing Michel v. Louisiana, 350 U.S. 91,

101 (1955)).     The Strickland court reasoned that, “[i]t is all too

tempting for a defendant to second-guess counsel’s assistance

after conviction or adverse sentence, and it is all too easy for

a   court,    examining    counsel’s       defense   after   it   has   proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.”          Id. (citing Engle v. Isaac, 456 U.S.

107, 133-34 (1982)).       Second, petitioner “must show that there is

a reasonable probability that, but for counsel’s unprofessional


                                       4

          Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 4 of 7
errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.”       Id. at 694.

            b. Analysis

     Petitioner argues in light of United States v. Newbold, 791

F.3d 455 (4th Cir. 2015), his prior North Carolina state serious

drug offenses, [DE #52 PSR ¶¶ 20 and 21] are not predicate offenses

under the ACCA, and he is no longer an armed career criminal.             As

Newbold was decided prior to petitioner’s sentencing, petitioner

also contends counsel rendered ineffective assistance by failing

to object to the ACCA designation. 4       The parties, and this court,

agree that in light of Newbold, petitioner is not an armed career

criminal.    Therefore, petitioner’s statutory minimum of fifteen

years under ACCA was in violation of the ten year statutory maximum

on Count Three under 18 U.S.C. § 922(g).

     The    government    contends   petitioner     has   not   established

prejudice to support a claim of ineffective assistance; however,

this court disagrees.        Without the ACC designation, petitioner

would have faced a statutory maximum of ten years on Count Three,

rather than a statutory minimum of fifteen years.            [DE #70 at 2-

3]; 18 U.S.C. § 924(a)(2). Additionally, as observed by the Fourth



4 The court notes the exception in the appeal waiver in petitioner’s plea

agreement for a motion pursuant to 28 U.S.C. § 2255 “based upon grounds of
ineffective assistance of counsel … not known to the defendant at the time of
the defendant’s guilty plea.” [DE #30 at 1-2].

                                     5

         Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 5 of 7
Circuit in Newbold, “[i]t is axiomatic that ‘there are serious,

constitutional,     separation-of-powers           concerns     that       attach   to

sentences   above      the   statutory       maximum   penalty       authorized     by

Congress,’ for it is as if the defendant ‘is being detained without

authorization by any statute.’”            Newbold, 791 F.3d at 460 (quoting

Bryant v. Warden, 738 F.3d 1253, 1283 (11th Cir. 2013), reh'g en

banc denied, (11th Cir. 2014)).               “[A] defendant who ‘does not

constitute an armed career criminal ... [has] received a punishment

that the law cannot impose upon him.’”              Id. (citing United States

v. Shipp, 589 F.3d 1084, 1091 (10th Cir. 2009) (internal quotation

marks omitted)).        Petitioner has shown that but for the advice

that the ACCA designation was proper, “the result of the proceeding

would   have    been    different.     A      reasonable      probability      is   a

probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694.

     Therefore, petitioner’s motion to vacate his sentence is

GRANTED.       Petitioner’s    judgment       is   vacated,    and    he    shall   be

resentenced.

                                  CONCLUSION

     For the foregoing reasons, petitioner’s motion to vacate his

sentence    under      28    U.S.C.   § 2255,       [DE    #63],      is    GRANTED.

Petitioner’s motions to amend his § 2255, [DE #70 and #79], are

GRANTED.    The government’s motion for extension of time to file a

reply, [DE #92], is GRANTED.          The government’s motion to dismiss,

                                         6

        Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 6 of 7
[DE #72], is DENIED.    Petitioner motion for disposition, [DE #76],

is DENIED AS MOOT.

     Therefore, petitioner’s judgment is vacated, and this matter

is SCHEDULED for resentencing during this court’s November 3, 2020

term of court.      Petitioner shall remain in custody pending the

resentencing hearing.     Counsel appointed by the Federal Public

Defender of the Eastern District of North Carolina (“FPD”) is

DIRECTED to continue representing petitioner in connection with

the resentencing.

     The United States Probation Office is DIRECTED to provide a

resentencing memorandum to the parties and the court.           The clerk

is DIRECTED to serve a copy of this order on the USPO.

     This 15th day of October 2020.



                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#35




                                   7

       Case 5:15-cr-00082-H Document 95 Filed 10/15/20 Page 7 of 7
